DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 6, 8, 15, 18, 23-25 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 13, 17, 19-21, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al (US 2021/0014838, hereinafter “Liou”) in view of Bhamri et al. (US 2021/0218500, hereinafter “Bhamri”).
For claims 1 and 27, Liou discloses A method for wireless communications at a user equipment (UE), comprising: 
receiving an indication that the UE is to determine a UE beam configuration to use to receive, during a slot, a multicast data signal from a plurality of transmission reception points (Network or one TRP or gNB transmits a control signal to indicate information of ending scheduling time unit or TTI (such as ending subframe, slot, or symbol) of the TRP by the content of the control signal. A UE monitors or receives the control signal and derives information of a scheduling time unit or TTI from the control signal, wherein the information comprises transmission direction of symbol or functionality of symbol in the scheduling time unit or TTI…different TRPs may transmit the control signal with different content…the control signal may be common control signal. The control signal could be transmitted by all available or occupied beams belonging to the same TRP; see Liou par. 0852-0855) (Examiner’s note: the phrase “to use to..” can be interpreted as intended use but in this case examiner interpreted that the action is actually happening); 
receiving, during a slot from the plurality of transmission reception points, the multicast data signal and signaling that is used to determine the UE beam configuration (In step 2305, the UE monitors or receives a control signal within a channel occupancy, wherein the control signal indicates a number of consecutive TTIs (Transmission Time Intervals) and TTI format(s) related information of the TTIs; see Liou par. 0884 and Fig. 23) (Examiner’s note: the phrase “is used to...” can be interpreted as intended use but in this case examiner interpreted that the action is actually happening); 
determining, based at least in part on the received indication and the received signaling, the UE beam configuration for the slot (The control signal could indicate transmission direction or functionality of an ending symbol, and wherein the ending symbol means the last symbol utilized or indicated for DL transmission or UL transmission within the ending TTL… and wherein if the control signal is for an unlicensed cell or unlicensed channel or unlicensed spectrum and comprises slot format related information, the UE considers the last TTI indicated in the control signal is the ending TTI of the channel occupancy; see Liou par. 0884); and 
decoding the received multicast data signal based at least in part on the determined UE beam configuration (In step 2310, the UE derives transmission direction of symbols in the TTIs or functionality of symbols in the TTIs from the information; see Liou par. 0885 and Fig. 23).
Liou does not explicitly disclose a multicast data signal from a plurality of transmission reception points. Bhamri discloses a multicast data signal from a plurality of transmission reception points (in response to the error indication, in a fifth communication 820 transmitted (e.g., concurrently and/or simultaneously) from the first TRP 802, the second TRP 804, the third TRP 806, and the fourth TRP 808 to the UE 810, the first TRP 802, the second TRP 804, the third TRP 806, and the fourth TRP 808 may transmit a fourth data packet to the UE 810 from the multiple TRPs to facilitate redundancy and a high likelihood that that data packet is received correctly; see Bhamri par. 0090 and Fig. 8). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Bhamri's arrangement in Liou's invention to increase a number of repetitions and/or retransmissions to have more robust transmissions and avoid further failures (see Bhamri par. 0074). 
Specifically for claim 27, Liou discloses An apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: ( The communication device 300 may include an input device 302, an output device 304, a control circuit 306, a central processing unit (CPU) 308, a memory 310, a program code 312, and a transceiver 314. The control circuit 306 executes the program code 312 in the memory 310 through the CPU 308, thereby controlling an operation of the communications device 300; see Liou par. 0046 and Fig. 3).
For claim 7, Liou discloses The method of claim 5, wherein the additional reference signals comprise demodulation reference signals
For claim 10, Liou discloses The method of claim 1, wherein the indication is received in a control channel transmission (The indication method is through transmitting a common control signal; see Liou par. 0845).
For claim 13, Liou discloses A method for wireless communications at a base station, comprising: 
performing a listen before talk procedure to determine that a plurality of transmission reception points are available during a slot to transmit a multicast data signal to a user equipment (UE) (Due to beamformed transmission (in high frequency band), some TRP beams may face higher interference, and the other TRP beams may face idle channel instead. Hence, when all beams belonging to one TRP sense the channel (LBT) at the same time, some beams may fail the channel sensing (LBT) and cannot grab the channel. For example, one TRP has four TRP beams and performs the LBT on the four TRP beams at the same time. Two TRP beams succeed the channel sensing (LBT), which are notated as beam 1 and beam 4, and the other TRP beams fail the channel sensing (LBT), which are notated as beam 2 and beam 3. Moreover, it may require consideration on that one TRP may not be capable of performing transmission and reception ( or sensing) at the same time even on different TRP beams; see Liou par. 0846-0848, 0857 and Fig. 21); 
transmitting, to the UE, an indication that the UE is to determine a UE beam configuration to use to receive, during the slot, the multicast data signal from the plurality of transmission reception points (Network or one TRP or gNB transmits a control signal to indicate information of ending scheduling time unit or TTI (such as ending subframe, slot, or symbol) of the TRP by the content of the control signal. A UE monitors or receives the control signal and derives information of a scheduling time unit or TTI from the control signal, wherein the information comprises transmission direction of symbol or functionality of symbol in the scheduling time unit or TTI…different TRPs may transmit the control signal with different content…the control signal may be common control signal. The control signal could and 
transmitting, during the slot from the plurality of transmission reception points, the multicast data signal and signaling that is to be used by the UE to determine the UE beam configuration (In step 2305, the UE monitors or receives a control signal within a channel occupancy, wherein the control signal indicates a number of consecutive TTIs (Transmission Time Intervals) and TTI format(s) related information of the TTIs; see Liou par. 0884 and Fig. 23) (Examiner’s note: the phrase “is used… to…” can be interpreted as intended use but in this case examiner interpreted that the action is actually happening).
Liou does not explicitly disclose a multicast data signal from a plurality of transmission reception points. Bhamri discloses a multicast data signal from a plurality of transmission reception points (in response to the error indication, in a fifth communication 820 transmitted (e.g., concurrently and/or simultaneously) from the first TRP 802, the second TRP 804, the third TRP 806, and the fourth TRP 808 to the UE 810, the first TRP 802, the second TRP 804, the third TRP 806, and the fourth TRP 808 may transmit a fourth data packet to the UE 810 from the multiple TRPs to facilitate redundancy and a high likelihood that that data packet is received correctly; see Bhamri par. 0090 and Fig. 8). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Bhamri's arrangement in Liou's invention to increase a number of repetitions and/or retransmissions to have more robust transmissions and avoid further failures (see Bhamri par. 0074).
For claim 17, Liou discloses The method of claim 16, wherein the additional reference signals comprise demodulation reference signals
For claim 19, Liou discloses The method of claim 13, wherein the indication is transmitted in a control channel transmission (The indication method is through transmitting a common control signal; see Liou par. 0845).
For claim 20, Liou discloses A method for wireless communications at a base station, comprising: 
performing a listen before talk procedure (see Liou par. 0846-0848) to determine that a plurality of transmission reception points are available during a first slot and a second slot to transmit a first multicast data signal for a set of user equipments (UEs) (the control signal can be a group common control signal. The control signal may carry other information in addition to information of the ending scheduling time unit or TTI and/or ending symbol of the TRP. Additionally, the control signal could include slot format related information (SFI). The control signal could also indicate the slot format related information for one or more slots. Furthermore, the control signal could indicate the UEs of the number of slots and the slot format(s) related information of those slots; see Liou par. 0857); 
transmitting, to the set of UEs based at least in part on a result of the performed listen before talk procedure, an indication of a first beam configuration for one or more of the plurality of transmission reception points (Network or one TRP or gNB transmits a control signal to indicate information of ending scheduling time unit or TTI (such as ending subframe, slot, or symbol) of the TRP by the content of the control signal. A UE monitors or receives the control signal and derives information of a scheduling time unit or TTI from the control signal, wherein the information comprises transmission direction of symbol or functionality of symbol in the scheduling time unit or TTI…different TRPs may transmit the control signal with different content…the control signal may be common control signal. The control signal could be transmitted by all available or occupied beams belonging to the same TRP; see Liou par. 0852-0855); 
transmitting, during the first slot according to the first beam configuration, the first multicast data signal to the set of UEs using a first transmission reception point of the plurality of transmission reception points (In step 2305, the UE monitors or receives a control signal within a channel occupancy, wherein the control signal indicates a number of consecutive TTIs (Transmission Time Intervals) and TTI format(s) related information of the TTIs; see Liou par. 0884 and Fig. 23); 
transmitting, to the set of UEs based at least in part on the result of the performed listen before talk procedure, an indication of a second beam configuration for the plurality of transmission reception points that are available to transmit the first multicast data signal to the set of UEs (the control signal could indicate which one subframe or slot in which the content of the control signal is applied by a timing offset relative to the reception of the control signal. The control signal can be transmitted multiple times in different timings (e.g. different subframes or slots) within the current channel occupancy. Furthermore, the control signal can be transmitted periodically within the current channel occupancy. The information of the ending scheduling time unit or TTI indicated in these multiple or periodically transmitted control signals should be consistent and apply to the same scheduling time unit or TTI, which is the ending scheduling time unit or TTI; see Liou par. 0865); and 
transmitting, during the second slot according to the second beam configuration for the plurality of transmission reception points, a second multicast data signal to the set of UEs using the plurality of transmission reception points (the control signal can be transmitted multiple times in different timings ( e.g. different subframes or slots) within the current channel occupancy. Furthermore, the control signal can be transmitted periodically within the current channel occupancy. The information of the ending scheduling time unit or TTI and/or ending symbol indicated in these multiple or periodically transmitted control signals should be consistent and imply the same last scheduling time unit or TTI with respective indicated time durations. The time duration indicated in the multiple or periodical control signals may be different; see Liou par. 0872).
a multicast data signal (in response to the error indication, in a fifth communication 820 transmitted (e.g., concurrently and/or simultaneously) from the first TRP 802, the second TRP 804, the third TRP 806, and the fourth TRP 808 to the UE 810, the first TRP 802, the second TRP 804, the third TRP 806, and the fourth TRP 808 may transmit a fourth data packet to the UE 810 from the multiple TRPs to facilitate redundancy and a high likelihood that that data packet is received correctly; see Bhamri par. 0090 and Fig. 8). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Bhamri's arrangement in Liou's invention to increase a number of repetitions and/or retransmissions to have more robust transmissions and avoid further failures (see Bhamri par. 0074).
For claim 21, Liou discloses The method of claim 20, wherein the first transmission reception point comprises the one or more of the plurality of transmission reception points, and the first beam configuration is for the first transmission reception point (TRP would apply beamforming to both data and control signaling transmissions and receptions, if possible and beneficial. Number of beams generated concurrently by TRP depends on TRP capability, e.g. maximum number of beams generated concurrently by different TRPs may be different. Beam sweeping is necessary, e.g. for the control signaling to be provided in every direction.  (For hybrid beamforming) TRP may not support all beam combinations, e.g. some beams could not be generated concurrently. FIG. 18 shows an example for combination limitation of beam generation; see Liou par. 0822-0825).
For claim 26, Liou discloses The method of claim 20, wherein the one or more of the plurality of transmission reception points comprise the plurality of transmission reception points, and the first beam configuration is for the plurality of transmission reception points (TRP would apply beamforming to both data and control signaling transmissions and receptions, if possible and beneficial. Number of beams generated concurrently by TRP depends on TRP capability, e.g. maximum number of beams generated concurrently by different TRPs may be different. Beam sweeping is necessary, e.g. for the .
Claims 2, 3, 5, 11, 12, 14, 16, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Liou and Bhamri, and further in view of Jin et al. (US 2020/0314818, hereinafter “Jin”).
For claims 2 and 28, Liou discloses The method of claim 1, further comprising: 
determining that the multicast data signal is from the plurality of transmission reception points based at least in part on the received signaling that is used to determine the UE beam configuration (For downlink transmission in LTE LAA, if an ending subframe is located in subframe n, network needs to indicate UE in LAA cell in subframe n-1 and subframe n, which means the previous subframe and the current subframe. The indication method is through transmitting a common control signal, and the details are provided in 3GPP TS 36.213. For NR, one explicit or implicit (signaling) method may be also needed to inform UE of which subframe or slot is the last (or ending) subframe or slot within the current channel occupancy; see Liou par. 0845) (Examiner’s note: the phrase “is used to..” can be interpreted as intended use but in this case examiner interpreted that the action is actually happening); and 
The combination of Liou and Bhamri does not explicitly disclose identifying a set of candidate beam configurations associated with the plurality of transmission reception points, wherein the UE beam configuration for the slot is determined based at least in part on a combination of the identified set of candidate beam configurations. Jin discloses identifying a set of candidate beam configurations associated with the plurality of transmission reception points, wherein the UE beam configuration for the slot is determined based at least in part on a combination of the identified set of candidate beam configurations (a MAC CE may indicate up to eight candidate beams, and only configuration of a beam for a single TRP is available because only one of the candidate beams can be indicated by DCI. However, 
For claims 3 and 29, the combination of Liou and Bhamri does not explicitly disclose The method of claim 2, further comprising: receiving a configuration identifying the set of candidate beam configurations, each candidate beam configuration of the set of candidate beam configurations associated with a transmission reception point of the plurality of transmission reception points. Jin discloses The method of claim 2, further comprising: receiving a configuration identifying the set of candidate beam configurations, each candidate beam configuration of the set of candidate beam configurations associated with a transmission reception point of the plurality of transmission reception points 
For claim 5, the combination of Liou and Bhamri does not explicitly disclose The method of claim 1, further comprising: identifying, based at least in part on the received indication, a presence of additional reference signals from the plurality transmission reception points; and receiving the additional reference signals in the slot based at least in part on the identifying, wherein the UE beam configuration for the slot is determined based at least in part on the received additional reference signals. Jin discloses The method of claim 1, further comprising: identifying, based at least in part on the received indication, a presence of additional reference signals from the plurality transmission reception points; and receiving the additional reference signals in the slot based at least in part on the identifying, wherein the UE beam configuration for the slot is determined based at least in part on the received additional reference signals (To identify beams used by UEs to communicate with the TRP lf-01, an overhead subframe (OSF) lf-03 in which a common overhead signal is transmitted is present in the time domain. The OSF lf-03 may contain a primary synchronization signal (PSS) for acquiring the timing of OFDM symbols, a secondary synchronization signal (SSS) for detecting a cell identification (ID), etc. Furthermore, the base station may transmit to a UE a physical broadcast channel (PBCH) carrying system information, master information block (MIB), or information necessary for the UE to access a system ( e.g., a downlink beam bandwidth, a system frame number, etc.). Furthermore, in the OSF lf-03, the base station may transmit a reference signal by using a different beam for each symbol (or over several symbols). The UE may derive a beam index for identifying each beam from the reference signal; see Jin par. 0082). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jin's arrangement in Liou's invention to smoothly supporting communications by using a plurality of beams (see Jin par. 0008).
For claim 11, the combination of Liou and Bhamri does not explicitly disclose The method of claim 1, wherein the UE beam configuration comprises a transmission configuration indication state. Jin discloses The method of claim 1, wherein the UE beam configuration comprises a transmission configuration indication state (the gNB may provide the UE with TCI state configuration information via an RRC message, the TCI state configuration information including a beam configuration for the multiple TRPs according to UE capabilities and TRP support; see Jin par. 0157 and Fig. 1O). 
For claim 12, the combination of Liou and Bhamri does not explicitly disclose The method of claim 1, wherein the multicast data signal is received on a downlink shared channel. Jin discloses The method of claim 1, wherein the multicast data signal is received on a downlink shared channel (in conjunction with a transmission configuration indicator (TCI) state used by the base station to indicate a beam used when a UE receives a resource transmitted through a physical downlink shared channel (PDSCH) in a next-generation mobile communication system, a method of improving a related operation in LTE standard specification is considered; see Jin par. 0085, 0089-0090, 0093). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Jin's arrangement in Liou's invention to smoothly support communications by using a plurality of beams (see Jin par. 0008).
For claim 14, the combination of Liou and Bhamri does not explicitly disclose The method of claim 13, further comprising: transmitting a configuration identifying a set of candidate beam configurations for the UE to use to determine the UE beam configuration, each candidate beam configuration of the set of candidate beam configurations associated with a transmission reception point of the plurality of transmission reception points. Jin discloses The method of claim 13, further comprising: transmitting a configuration identifying a set of candidate beam configurations for the UE to use to determine the UE beam configuration, each candidate beam configuration of the set of candidate beam configurations associated with a transmission reception point of the plurality of transmission reception points (Based on a result of checking whether configuring the UE with transmissions using the multiple TRPs is possible, the gNB may provide the UE with TCI state configuration information via an RRC message, the TCI state configuration information including a beam configuration for the multiple TRPs according to UE capabilities and TRP support. When the UE has no 
For claim 16, the combination of Liou and Bhamri does not explicitly disclose The method of claim 13, further comprising: transmitting a configuration identifying resources for the UE to use to receive additional reference signals from the plurality of transmission reception points; and transmitting the additional reference signals in the slot based at least in part on the transmitted indication, wherein the transmitted signaling comprises the additional reference signals. Jin discloses The method of claim 13, further comprising: transmitting a configuration identifying resources for the UE to use to receive additional reference signals from the plurality of transmission reception points; and transmitting the additional reference signals in the slot based at least in part on the transmitted indication, wherein the transmitted signaling comprises the additional reference signals (To identify beams used by UEs to communicate with the TRP lf-01, an overhead subframe (OSF) lf-03 in which a common overhead signal is transmitted is present in the time domain. The OSF lf-03 may contain a primary synchronization signal (PSS) for acquiring the timing of OFDM symbols, a secondary synchronization signal (SSS) for detecting a cell identification (ID), etc. Furthermore, the base station may transmit to a UE a physical broadcast channel (PBCH) carrying system information, master information block (MIB), or information necessary for the UE to access a system ( e.g., a downlink beam bandwidth, a system frame number, etc.). Furthermore, in the OSF lf-03, the base station may transmit a reference signal by using a different beam for each symbol (or over several symbols). The UE may derive a beam index for identifying each beam from the reference signal; see Jin par. 0082). It would have been obvious to the ordinary skilled in .
Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liou, Bhamri and Jin, and further in view of Belleschi et al. (US 2019/0116467, hereinafter “Belleschi”).
For claim 9, the combination of Liou, Bhamri and Jin does not explicitly disclose The method of claim 1, further comprising: determining a quasi co-location relationship associated with the received multicast data signal based at least in part on the received signaling, wherein the received multicast data signal is decoded based at least in part on the determined quasi co-location relationship. Belleschi discloses The method of claim 1, further comprising: determining a quasi co-location relationship associated with the received multicast data signal based at least in part on the received signaling (At step 902, network node 120 generates a mapping that maps a QCL assumption to a multicast transmission or multicast channel. The mapping can map the QCL assumption to the multicast transmission or multicast channel in any suitable manner; see Belleschi par. 0106 and Fig. 9), wherein the received multicast data signal is decoded based at least in part on the determined quasi co-location relationship (At step 914, network node 120 transmits the multicast transmission via the multicast channel. At step 920, wireless device 110 uses the QCL assumption received in step 906 to decode the multicast transmission or multicast channel while in idle mode; see Belleschi par. 0109 and Fig. 9). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Belleschi's arrangement in Liou's invention to reduce  the complexity of channel estimation algorithms by avoiding individual estimation of channel properties that are quasi co-located between different antenna ports (see Belleschi par. 0024).
For claim 22, the combination of Liou, Bhamri and Jin does not explicitly disclose The method of claim 21, further comprising: determining to transmit, during the first slot, unicast data signals using a remaining one or more transmission reception points of the plurality of transmission reception points. The method of claim 21, further comprising: determining to transmit, during the first slot, unicast data signals using a remaining one or more transmission reception points of the plurality of transmission reception points (At step 1014, wireless device 110 sends and network node 120 receives an indication that wireless device 110 is unable to receive the multicast transmission or multicast channel. For example, in certain embodiments that associate the mapping with a TMGI, the wireless device uses the TMGI to identify the multicast transmission or multicast channel for which the wireless device 110 does not support the QCL assumption or TM assumption that the network node 120 provided in control information message 1006. At step 1020, network node 120 determines a way of delivering content to the wireless device 110 other than using the QCL assumption or TM assumption that the wireless device 110 is unable to receive ( e.g., as identified by the TMGI). For example, at step 1024, network node 120 configures a unicast bearer for serving the wireless device 110 and at step 1028 content is delivered to wireless device 110 via the unicast bearer; see Belleschi par. 0111-0112). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Belleschi's arrangement in Liou's invention to reduce  the complexity of channel estimation algorithms by avoiding individual estimation of channel properties that are quasi co-located between different antenna ports (see Belleschi par. 0024).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415